Citation Nr: 1611857	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-10 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to an increased disability rating for degenerative arthritis of the lumbar spine, rated as 20 percent disabling prior to December 22, 2009, as 10 percent disabling from December 22, 2009 through April 12, 2015, and as 20 percent disabling thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992, and March 2003 to October 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.

The decision below addresses the lumbar spine rating claim.  The remaining issues are addressed in the remand following the decision.


FINDING OF FACT

At the February 2016 hearing, prior to the promulgation of a Board decision, the Veteran withdrew her appeal regarding an increased rating for her lumbar spine disability.



CONCLUSION OF LAW

The criteria for the withdrawal of the appeal regarding the claim for an increased disability rating for degenerative arthritis of the lumbar spine, rated as 20 percent disabling prior to December 22, 2009, as 10 percent disabling from December 22, 2009 through April 12, 2015, and as 20 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2015).

During the February 2016 Board hearing, the Veteran expressed her intent to withdraw the appeal regarding the issue of an increased rating for the low back disability.  The Board finds that the Veteran's intention to withdraw this issue is clear.  Thus, there is no allegation of error or fact of law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal of the claim for an increased disability rating for degenerative arthritis of the lumbar spine, rated as 20 percent disabling prior to December 22, 2009, as 10 percent disabling from December 22, 2009 through April 12, 2015, and as 20 percent disabling thereafter is dismissed.

REMAND

The Board finds it necessary to remand the remaining claims on appeal for additional development and consideration.

Left Shoulder Impingement Syndrome

The Veteran contends in the February 2016 Board hearing that she injured her left shoulder carrying a heavy backpack in 2003 while serving in Iraq, and also falling off the back of a truck with the gear on.  She indicated that her gear pounded down on her and when she sought treatment at sick call, they noticed her shoulder was bruised.

A January 2004 service treatment record shows that the Veteran sought treatment for a bump on the left shoulder.  The Veteran also sought treatment on April 20, 2004, during which she indicated to the examiner that the pain "throws me all out of whack and feels like my back is torn apart, my kids know not to touch my shoulders or my back."  Additionally, the Veteran reported in an April 26, 2004 examination that she experienced low back pain after jumping out of a truck with full gear in early fall 2003.  While left shoulder pain or treatment was not discussed in the April 26, 2004 record, it tends to support the idea that the Veteran was injured falling out of a truck in 2003.

A January 2008 private treatment record diagnosed the Veteran with left shoulder impingement syndrome.  This report, the service treatment records which discuss the Veteran's left shoulder, as well as the February 2016 hearing testimony are sufficient evidence to trigger VA's duty to obtain a VA examination and medical opinion exploring the etiology of the Veteran's claimed left shoulder disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Bilateral Carpal Tunnel Syndrome

The Veteran contends in the February 2016 hearing that her current bilateral carpal tunnel syndrome is related to service.  She stated that she was in logistics for housing while in service, which involved quite a bit of lifting and moving items.

In a January 2004 service treatment record, the Veteran complained of numbness in the left arm and in a September 2004 service treatment record, the examiner indicated joint pain, localized in the wrist.  A September 2005 VA MRI showed soft tissue swelling with post traumatic changes to the right wrist.  Additionally, the Veteran underwent a nerve conduction study of both wrists in April 2006 and was diagnosed with bilateral carpal tunnel syndrome.

Thus, the evidence suggests the Veteran's current carpal tunnel syndrome may be related to service; however, the evidence of record is insufficient to decide the claims. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  Thus, a remand for a VA examination and medical opinion is necessary for the bilateral carpal tunnel syndrome claims.

TDIU

A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to a TDIU.  Because an August 2010 notice of disagreement (NOD) to the RO's June 2010 rating decision placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015).

Records

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the issues are REMANDED for the following actions:

1.  Obtain VA treatment records since February 2015.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the left shoulder and bilateral carpal tunnel syndrome claims.  The examiner must review the entire claims file.

(i) The examiner must determine if the Veteran has a current left shoulder disability.  If the Veteran does not now have, but previously had a left shoulder disability, when did the condition resolve?

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified left shoulder disability had its onset during, or is otherwise related to, the Veteran's active service.

The examiner is to address the lay and medical evidence of left shoulder pain and treatment, including the in-service injury related to the Veteran falling out of a truck in full gear.

(ii) The examiner must determine whether the Veteran has current bilateral carpal tunnel syndrome.  If the Veteran does not now have, but previously had, bilateral carpal tunnel syndrome, when did the condition resolve?

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral carpal tunnel syndrome had its onset during, or is otherwise related to, the Veteran's active service.

The examiner should discuss the Veteran's claim that carpal tunnel syndrome is related to her military occupational specialty, as an automated logistical specialist.

The examination report must include a complete rationale for all opinions expressed.

3.  Thereafter, prepare an SOC in accordance with C.F.R. § 19.29 (2015) regarding the issue of entitlement to a TDIU.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

